
	
		I
		112th CONGRESS
		1st Session
		H. R. 3559
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2011
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the Federal Insurance Office of the
		  Department of the Treasury and other financial regulators from collecting data
		  directly from an insurance company.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Data Protection
			 Act.
		2.Repeal of
			 subpoena and enforcement authoritySubsection (e) of section 313 of title 31,
			 United States Code, is amended by striking paragraph (6).
		3.Confidentiality
			 by Federal Insurance OfficeParagraph (5) of section 313(e) of title 31,
			 United States Code, is amended—
			(1)in subparagraph (A), by inserting after
			 Office the following: and the sharing of any nonpublicly
			 available data with or by the Office among other Federal agencies, the State
			 insurance regulators and their collective agents, or any other
			 entities;
			(2)in subparagraph
			 (C)(ii), by inserting any privilege referred to in subparagraph (A)
			 and after including; and
			(3)in subparagraph (D), by inserting
			 including the exceptions thereunder, after United States
			 Code,.
			4.Limitation on
			 subpoenas by the Office of Financial ResearchSection 153(f)(1) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act is amended by inserting after
			 financial company, the following: other than an insurance
			 company (as defined under section 201(a)(13)),.
		5.Confidentiality
			 by financial regulators
			(a)In
			 generalTitle I of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by
			 inserting at the end the following:
				
					DTreatment of data
				collected from insurance companies
						181.Treatment of
				data collected from insurance companies by financial regulators
							(a)Advance
				coordinationBefore
				collecting any data or information from a nonbank financial company that is an
				insurance company pursuant to this title or title II, a financial regulator
				shall coordinate with each relevant Federal agency and State insurance
				regulator and any publicly available sources to determine if the information to
				be collected is available from, and may be obtained in a timely manner by, such
				Federal agency or State insurance regulator, individually or collectively,
				other regulatory agency, or publicly available sources. If the financial
				regulator determines that such data or information is available, and may be
				obtained in a timely manner, from such an agency, regulator, regulatory agency,
				or source, the financial regulator shall obtain the data or information from
				such agency, regulator, regulatory agency, or source. If the financial
				regulator determines that such data or information is not so available, the
				financial regulator may collect such data or information from an insurance
				company only if the financial regulator complies with the requirements of
				subchapter I of chapter 35 of title 44, United States Code (relating to Federal
				information policy; commonly known as the Paperwork Reduction
				Act), in collecting such data or information. Notwithstanding any
				other provision of law, each such relevant Federal agency and State insurance
				regulator or other Federal or State regulatory agency is authorized to provide
				to the financial regulator such data or information.
							(b)Confidentiality
								(1)Retention of
				privilegeThe sharing by a
				nonbank financial company that is an insurance company of any nonpublicly
				available data and information with a financial regulator under this title or
				title II shall not constitute a waiver of, or otherwise affect, any privilege
				arising under Federal or State law (including the rules of any Federal or State
				court) to which the data or information is otherwise subject.
								(2)Continued
				application of prior confidentiality agreementsAny requirement
				under Federal or State law to the extent otherwise applicable, or any
				requirement pursuant to a written agreement in effect between the original
				source of any nonpublicly available data or information and the source of such
				data or information to the financial regulator, regarding the privacy or
				confidentiality of any data or information in the possession of the source to a
				financial regulator, shall continue to apply to such data or information after
				the data or information has been provided pursuant to this subsection to the
				financial regulator.
								(3)Information-sharing
				agreementAny data or information obtained by a financial
				regulator may be made available to State insurance regulators, individually or
				collectively, through an information-sharing agreement that—
									(A)shall comply with
				applicable Federal law; and
									(B)shall not
				constitute a waiver of, or otherwise affect, any privilege under Federal or
				State law (including any privilege referred to in paragraph (1) and the rules
				of any Federal or State court) to which the data or information is otherwise
				subject.
									(4)Agency
				disclosure requirementsSection 552 of title 5, United States Code,
				including the exceptions thereunder, shall apply to any data or information
				submitted to a financial regulator by a nonbank financial company that is an
				insurance company.
								(c)DefinitionsFor purposes of this section:
								(1)Financial
				regulatorThe term financial regulator means the
				Commission, the Commodity Futures Trading Commission, the Council, the Federal
				banking agencies, and the Office of Financial Research.
								(2)Insurance
				companyThe term insurance company has the meaning
				given such term under section
				201(a)(13).
								.
			(b)Technical
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 176 the following:
				
					
						Subtitle D—Treatment of data collected
				from insurance companies
						Sec. 181. Treatment of data collected
				from insurance companies by financial
				regulators.
					
					.
			
